PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/823,638
Filing Date: 28 Nov 2017
Appellant(s): Weka.IO LTD



__________________
Wayne H. Bradley
Reg. No. 39,916
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/24/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/22/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant argues specifically one limitation, rejected in view of three references.
The limitation – “calculate error detecting bits for a read block and compare the error detecting bits with modified error detecting bits in metadata of the virtual file system, wherein the modified error detecting bits account for one or more bits of a frame header” is examined in view of the specification, paragraphs [0043]-[0044] and [0065].  The specification shows a well-known functionality of comparing error bits in a message header either of an Ethernet Frame Check Sequence or a UDP checksum to detect an error the message sent over the network in a virtual file system.
The claimed limitation somewhat loosely resembles such functionality, as it broadly relates the metadata to the virtual file system, instead of metadata being related only to the message header, as shown in the speciation.

A. Independent Claim 31.

With respect to Bone, the Appellant argues –
“Bone fails to disclose "error detecting ... and compare ... in metadata of the virtual file system" as claimed.”; “the alleged errors are not determined as a result of the alleged error detecting.”
The arguments are not deemed persuasive.  The reference of Bone is not meant to disclose a complete limitation.  The Bone reference is merely used to show that there is an error detection functionality present in the disclosure, which obviates a combination of the Bone reference with the references of Fujikami, Okuda or Hyun cited to teach a complete limitation.
Bone clearly teaches in paragraph [0074] detecting an error when “a request to write data to particular blocks is received”.  The “metadata associated with the file or data affected by the operation, the client from which the filesystem request was received” is analyzed.  Such analysis determines if an error is present – “returning an error to the filesystem”, “modifying the data in the underlying storage” and generating a response.  Based on the response “filesystem manager can return a reply, such as an error”, “send an error message to the filesystem client program in the filesystem response” [0079].  Bone clearly discloses that metadata is gathered and examined from the system calls to determined affected operations.  Based on the metadata an error can be determined and a response is generated and returned.
Once again, Bone merely shows that the error detection in the virtual file system is already present in the reference.  Bone does not mean to disclose a complete limitation. The cited passages are only used to show that the combination of references would be an obvious functionality, as the basis for the error detection are already present in the Bone’s reference and thus, and would be obvious to be combined with Fujikami, Okuda or Hyun.

With respect to the Claim 31, the Appellant does not provide any arguments with respect of the combination of references, particularly Fujikami or Okuda, which are cited to teach the above limitation. 
Further, The Appellant does not argue any other references used in the rejection of the independent claims.

B. Independent Claim 36.

With respect to the limitation – “the owning node is a first one of the computing devices and maintains metadata for the particular quantum of data, wherein the metadata stores one or more bits of a frame header that are modified error detecting bits”, 
the Appellant argues – “1. Fujikami fails to disclose "metadata" as claimed”, “Fujikami does not mention metadata at all.”
The arguments are not persuasive.  Fujikami discloses functionality, which closely resembles the Appellant’s own specification of verifying a checksum in the header transmitted over the network –
“protocols provides that the header … contains a checksum calculated at the transmitting instrument from the byte values of this header … now includes the byte values of the timestamp information, are read to compute a verifying checksum. For the received checksum to be valid, thereby signifying that no error occurred in the value of one or more bytes of the received header and payload during transmission through the network, the received checksum must match the verifying checksum” [0011].
“such information may include timestamp information obtained upon imminent transmission of the frame … the signature field is preferably inserted into the data field as the bit stream of the frame is being emitted from the transmitting instrument. For example, as the bit stream of the frame is being emitted, concurrently with calculation a value of the frame check sequence, the signature field may be inserted into the data field, and then the value of the frame check sequence is appended to the frame” [0055].
“header and any pad from the frame … in the receiving instrument to be interpreted. Generally, the checksum in the checksum field must be determined to be valid at the receiving instrument so that the packet can be interpreted and not discarded” [0058], “entire data field … of the received frame is interpreted as the payload encapsulated by the transport layer header … verifying checksum occurs using all received bytes of the received payload, signature field 38 and transport layer header” [0059].
Fujikami clearly discloses that a “checksum is determined from the byte values of the … transport layer header inclusive of the checksum field, and the signature field” [0068] and is verified with a reference checksum to determine if the error occurred (i.e. bits have been modified and thus, not matched).  The signature with such information is inserted into the packet.  The header, the checksum or the signature field are all correspond to metadata.  The insertion of the signature into the frame provides modification  - “methods for modifying a data field of a frame subsequently to generation of frame headers and more particularly to an improved signature field in which such modification occurs that provides for optimization of frame generation and emission rates in a transmitting instrument and transmission rates through networks” [0002], which is an intent of the Fujikami reference.  Please also note that checksum verification requires a comparison between at least two checksums.  One is a refence checksum and the other is a checksum in the packet header that might have been modified and thus, comprise an error (aka the claimed “modified error detecting bits”).  The error detection provided by the checksum stored with the packet header is the modified error detecting bits.
Fujikami reference closely resembles the Appellant’s own specification paragraphs [0043]-[0044], as it shows verifying checksums in the header of the payload (messages) and storing the verification, checksums and signatures information (aka metadata) with the packet.  The signature inserted into the frame are the “metadata for the particular quantum of data, wherein the metadata stores one or more bits of a frame header that are modified error detecting bits” as required by the claim 36.

With respect to the Okuda, the Appellant argues –
“Okuda fails to disclose "metadata" as claimed”, “Okuda does not mention metadata at all. Furthermore, Okuda's header/packet separator is not "metadata" and does not "store[] one or more bits of a frame header that are modified error detecting bits" as claimed.”
The arguments are not persuasive.  Once again, the limitation above is examined in view of the Appellant’s specification paragraphs [0043]-[0044], which disclose using Frame Check Sequence to detect an error in the message sent over the network in a virtual file system.  
Okuda, analogously to the Appellant’s specification, teaches FCS (Frame Check Sequence) for error detection.  It is well-known in the art that the FCS (Frame Check Sequence) refers to extra bits added to the frame for error detection.  The FCS field contains a number that is calculated by the source node based on the data in the frame. This number is added to the end of a frame that is sent. When the destination node receives the frame the FCS number is recalculated and compared with the FCS number included in the frame.  The FCS field contains a number that is calculated by the source node based on the data in the frame. This number is added to the end of a frame that is sent. When the destination node receives the frame the FCS number is recalculated and compared with the FCS number included in the frame.
Such information is well-known to those skilled in the art and is cited from the Wikipedia -(https://en.wikipedia.org/wiki/Frame_check_sequence).
The added extra bits to the frame (packet) are the modified error detecting bits stored as metadata.  Thus, the FCS (Frame Check Sequence) in itself is the metadata that stores one or more bits that are modified error detecting bits.”  Such bits are transported over the network commonly in the packet headers or in any other form of an information associated with a packet.

Okuda teaches that the FCS is provided in the packet header –
“providing a bit error detection code such as an FCS (Frame Check Sequence) for a variable-length packet which is used mainly for data communication, thereby discarding a packet which has a bit error, while not providing an FCS for a fixed-length cell such as a sound which can tolerate a slight error” [0083], “calculating the FCS of a variable-length packet and attaching the FCS to the tail portion thereof is provided between the packet storage portion and the header provider; and [0086] (2) that an FCS examiner for detecting a bit error by calculating the FCS of a variable-length packet and comparing the calculated FCS with the FCS attached to the tail portion of the variable-length packet is provided between the header/packet separator and the packet storage portion.”
Once again, such functionality closely resembles the Appellant’s own specification.  The modification of the error bits is provided by the FCS – “a first modification (presence or absence of an FCS) of the mixed IF portion of a fixed-length cell and a variable-length packet” [0032].   Once again FCS (Frame Check Sequence) comparison provides a bit error detection, which can tolerate a slight error, by comparing bits stored in the packet header.  Such bits can be modified (i.e. by a slight error).  Such information can be stored in the form of a tag (aka metadata) (see cited [0121]).  Such functionality is also clearly shown in Claim 4 “attaching a code for bit error detection to said variable-length packet, while not attaching a code for bit error detection to said fixed-length cell; and executing a bit error detection processing by using said code for bit error detection when said variable-length packet with said header is received” and is analogous to a well-known functionality disclosed by the Wikipedia reference above.  The header, the tag and the FCS are all corresponds to the metadata that comprise modified error detecting bits, which are attached (stored) with the packet as required by the claims 36.

With respect to the Hyun, the Appellant argues –
“Hyun fails to disclose "metadata" as claimed”, “Hyun' s logical address of the data is not "one or more bits of a frame header that are modified error detecting bits" as claimed. Even if Hyun may use header information or other metadata for the requested data error to identify replacement data, Hyun still fails to teach "the metadata stores one or more bits of a frame header that are modified error detecting bits" as claimed.”
The arguments are not persuasive.  Hyun clearly teaches that packets received over the network comprise a header [0074].  The packet header is examined to determine if the error exists and can be correct (changed) using “using the ECC check bits” [0079], “ECC decoder may correct the bits in error by changing the bits in error to the correct one or zero state so that the requested data is identical to when it was written … and the ECC check bits were generated for the data”.  Clearly, the changing of the bits provides the claimed “modified error detecting bits.” The information, with the modified error detecting bits, is the metadata – “ECC decoder may provide error information for correctable errors … such as locations of the bits in error, values for the bits in error, and/or other error information. … indicating one or more bits of a data set that are in error, or the like. An error bias, as used herein, is a representation of one or more detected bit errors in a data set. … error bias includes a location or position of a detected bit error in a data set …  an error bias includes a value for a detected bit error. A value for a detected error may include an error corrected value of a bit in error, an error value of the bit in error, or the like” [0080].
Clearly,  the “locations of the bits in error, values for the bits in error, and/or other error information” is metadata.  The metadata can include changed error bits, which construed to be fully analogous to the limitation - “the metadata stores one or more bits of a frame header that are modified error detecting bits”.
Hyun also explicitly calls such information metadata – “may use header information or other metadata for the requested data error to identify replacement data”, “may correct the ECC code word or replace the data using another copy”, “a corrupted ECC code word or portion of a corrupted ECC code word may be sent to the device … requesting the data”, “portion of a corrupted ECC code word that cannot be corrected by the ECC decoder may be read by the media controller, corrected by the media controller” [0080].  Sending a replacement code for the detected error bits (modified error bits) in a metadata, is fully analogous to the limitation - “the metadata stores one or more bits of a frame header that are modified error detecting bits”.

C. Independent Claim 59.
With respect to the limitation “calculate error detecting bits for a read block and compare the error detecting bits with modified error detecting bits in metadata of the virtual file system, and wherein the modified error detecting bits account for one or more bits of a frame header” it is also noted that the limitation is examined in view of the specification, paragraphs [0043]-[0044] and [0065].  The specification shows a well-known functionality of comparing error bits in a message header either of an Ethernet Frame Check Sequence or a UDP checksum to detect an error the message sent over the network in a virtual file system.

The applicant provides identical argument with respect to the Fujikami and Okuda, which are fully addressed above, and are omitted here for the sake of brevity.

A few final notes on the rejection.  The limitation, with respect to the error detection, in the independent claims 31, 36 and 59 is examined in view of the three references Fujikami, Okuda and Hyun.  The limitation was interpreted in view of the Appellant’s own specification and a well-known functionality with respect to using a checksum or a Frame Check Sequence (shown by a Wikipedia reference above).  
Fujikami discloses a first embodiment of the Appellant’s specification  - detecting error bits in the header by verifying whether the error bits have been modified or not by using checksums.  The checksum provides such verification by indicating whether or not a match between checksums have occurred.  The checksum that indicates an error (i.e. detected by a changed bits – aka “modified error detecting bits”) is the metadata that provide an error indication and is stored with the package header. 
Okuda discloses a second embodiment of the Appellant’s specification, by using Frame Check Sequence (FCS) to detect error bits.  The Frame Check Sequence (FCS) refers to extra bits added to the frame for error detection. The length of the FCS in the header of the packet is examined to detect an error by examining the appended error bits (aka modified error bits).  The added / appended bits (modified error bits) is the metadata that is stored with a packet.  The information indicating an error, appended and transported with the packet over the network is the metadata storing the modified bits.  Thus, the FCS in itself, which discloses the appended (modified) error detecting bits reads on the disputed limitation.  
Hyun discloses the disputed limitation in view of what is actually required by the claim.  Hyun clearly teaches changing, correcting and replacing bits in the header, which makes them modified error detecting bits.  The modified bits are stored with other information, such as location of the bits in error, values for the bits in error, and/or other error information.  Such information is clearly a metadata that stores modified error detecting bits, as required by the independent claims.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Respectfully submitted,

/POLINA G PEACH/               Primary Examiner, Art Unit 2165        





Conferees:



/ALEKSANDR KERZHNER/               Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                         

/RYAN M STIGLIC/               Primary Examiner 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.